Citation Nr: 0312458	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  97-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for residuals of a 
bilateral eye injury with defective vision.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

3.  Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1996 and February 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  While, in his September 1997 
substantive appeal, the veteran requested to appear at a 
Board hearing at the RO, he withdrew that request in a June 
1998 written statement.  As a result, the Board believes all 
due process requirements have been met with regard to his 
hearing request.

The matters of entitlement to increased ratings for bilateral 
hearing loss and residuals of a low back injury will be 
addressed in the Remand section, below.


FINDING OF FACT

The preponderance of the objective and competent medical 
evidence fails to demonstrate that the veteran incurred a 
superimposed disease or injury to the eyes during active 
service, and his mild astigmatism and presbyopia are not 
diseases or injuries under the meaning of applicable law and 
regulation for VA purposes. 


CONCLUSION OF LAW

Residuals of a bilateral eye injury with defective vision 
were not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When he was examined in December 1966, prior to entry into 
service, the veteran's uncorrected distant and near visual 
acuity in his right eye was 20/20.  Uncorrected left eye 
visual acuity for distant vision was 20/30, and for near 
vision was 20/25.  The veteran was found qualified for active 
service.  

A March 1972 periodic examination report reveals that the 
veteran's uncorrected distant visual acuity was 20/25, 
corrected to 20/20, in his left and right eyes, and near 
visual acuity was 20/20.  An April 1975 optometry clinic 
record indicates that the veteran never wore glasses, and had 
failed the vision test for his driver's license.  Upon 
examination, the veteran's uncorrected visual acuity for far 
vision was 20/25 in each eye.  No prescription was indicated, 
and he was considered qualified for a military driver's 
license. 

According to March 1977 optometry clinic records, the veteran 
complained of having blurred near vision.  On an undated 
optometry clinic history screening form evidently completed 
at the time of a periodic check-up, the veteran indicated 
that it had been longer than two years since his eyes had 
been last examined, and that he did not wear glasses.  He 
wrote "None" in response to a question regarding having an 
eye history of eye surgery, injury, infection, or amblyopia.  
On examination, the veteran's uncorrected visual acuity for 
far vision was 20/25 in his right eye and 20/50 in his left 
eye.  Uncorrected near visual acuity in his right and left 
eyes was 14/14.  Corrected visual acuity for distant vision 
was 20/ in the veteran's right and left eyes and was 14/ for 
near vision in each eye.  New eyeglasses were prescribed, 
apparently to correct near vision.  

On a report of medical examination completed in December 
1977, the veteran's uncorrected distant visual acuity in his 
right eye was 20/20, corrected to 14.  Uncorrected distant 
visual acuity in the left eye was 20/25, corrected to 25.  

On a report of medical history completed in August 1978, the 
veteran checked that he did not know whether he had eye 
trouble, and the examiner noted that the veteran had worn 
reading glasses for two years.  On a report of medical 
examination completed the same day, the veteran's uncorrected 
visual acuity for both distant and near vision in his right 
eye was 20/30, corrected to 20/20.  Uncorrected visual acuity 
for distant vision in his left eye was 20/40, corrected to 
20/20 and uncorrected near visual acuity in his left eye was 
20/20, corrected to 20/20.  Under a summary of defects and 
diagnoses, a refractive error corrected with eyeglasses was 
noted.

Post service, when examined by VA in January 1979 and August 
1982, the veteran did not complain of an eye disorder, nor 
was one diagnosed.  

In June 1987, the veteran underwent a VA general medical 
examination.  According to the examination report, there were 
no complaints, findings, or diagnoses referable to an eye 
disorder.

An April 1996 private optometry record indicates that the 
veteran's unaided visual acuity in his right eye was 20/25 
and in his left eye was 20/40, with unaided visual acuity in 
both eyes noted to be 20/25.  Corrected visual acuity in the 
veteran's right eye was 20/20-1, and his left eye was 20/20-
2, with corrected visual acuity in both eyes at 20/20.  
Eyeglasses were prescribed, and the diagnosis was mild 
astigmatism with presbyopia.

In his July 1996 notice of disagreement regarding his claims 
for increased ratings, the veteran raised a claim of 
entitlement to service connection for a bilateral eye injury.  
He maintained that, in 1974, while at Fort Bliss, Texas, he 
was working on a missile launcher when metal scraps flew up 
while he cleaned the equipment's internal sections.  The 
veteran asserted that, since that accident, he had 
experienced blurred vision with problems reading and writing, 
and difficulty seeing clearly.

VA outpatient records submitted by the veteran, dated from 
1998 to 2002, reflect that in March 2000 he underwent an 
ophthalmology exam.  According to the records, the veteran 
had trouble reading.  He had a two-year history of borderline 
diabetes, said he took no medication, and was referred for a 
diabetic examination.  Right eye vision was 20/30-2 and left 
eye vision was 20/25-1.  The diagnosis was no pathology and 
no retinopathy.  The clinical plan was routine refraction, as 
the veteran probably needed stronger bifocals; yearly follow-
up was noted.

An August 2000 VA outpatient refraction examination indicates 
right and left eye vision was 20/25.  BF (bifocal lenses?) 
were prescribed.

According to an August 2002 VA outpatient record, the veteran 
complained that he needed new and stronger eyeglasses, and 
was referred for a diabetic retinal examination.  It was 
noted that he had a past medical history of diabetes mellitus 
for the past eighteen months, for which he took prescribed 
medication, and no history of eye surgery.  Visual acuity was 
20/50 and 20/30.  Upon further examination, the assessment 
was no retinopathy at present, and a yearly DFE (dilated 
fundus examination?) was recommended.  An early PSC 
(posterior subscapular cataract), greater in the right eye 
than the left eye, was noted, with recommended follow up in 
one year; refraction "na" (not advised/applicable?).  
Pinguecula in both eyes was noted.

II.  Analysis

A.  Veterans Claims Assistance Act

The Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  But see Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 
____F.3d___, Nos. 02-7304, -7305, -7316 (May 1, 2003) in 
which the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See also infra.

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that the April 2002 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2002) and, in a May 2002 signed 
statement, the veteran indicated that he had been advised of 
the VCAA and its effect on his claim.  A copy of the SSOC was 
also sent to the veteran's accredited service representative 
of record.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must also adequately address the 
notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced by 
our proceeding to a decision on the basis of the evidence 
currently of record regarding his claim for service 
connection for a bilateral eye injury with defective vision.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.  Accordingly, we find that VA has satisfied 
its duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the new VCAA, to the extent 
it is applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Analysis

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  See Winn v. Brown, 8 
Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 
(Fed. Cir. 1997), and cases cited therein.  The General 
Counsel of VA has noted, however, in a precedential opinion, 
that if, during service, superimposed disease or injury does 
occur, service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90 (1990).  Service connection may 
also be granted for aggravation of a preexisting disability.  
See 38 C.F.R. § 3.306 (2002).

Service connection connotes many factors but basically in 
this context it means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability began in service.  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted in 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(a), (b).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a bilateral eye injury with defective vision.  
However, in this case, the requirements for entitlement to 
service connection for a bilateral eye injury with defective 
vision have not been met.  The Board acknowledges that 
service medical records show that the veteran had a slight 
refractive error when examined for entry into service in 
December 1966.  During service, eyeglasses for reading were 
prescribed.  However, on a report completed in March 1977, 
the veteran denied ever having suffered an eye injury.

On examination in August 1978, prior to separation from 
service, the veteran's uncorrected near and distant visual 
acuity in his right eye was 20/30, corrected to 20/20.  
Uncorrected visual acuity for distant vision in the left eye 
was 20/40, corrected to 20/20, and uncorrected near visual 
acuity in the left eye was 20/20, corrected to 20/20.  A 
refractive error corrected with eyeglasses was noted.  
Nevertheless, the medical evidence, in-service and post-
service, fails to show that the veteran incurred any 
superimposed disease or injury to the eyes during active 
service, or that the veteran currently has a service-related 
eye disability.

Post-service medical records are entirely negative for 
complaints of, or treatment for a visual disorder, until the 
April 1996 private optometry record that diagnosed mild 
astigmatism with presbyopia, eighteen years after the veteran 
was discharged from service.  Furthermore, while in 2000 and 
2002 the VA records reflect that the veteran was examined for 
visual complaints and underwent diabetic ophthalmology 
examination, no pathology or diabetic retinopathy was 
reported.

Because astigmatism is a refractive error, it cannot be 
service connected.  See Dorland's Illustrated Medical 
Dictionary 151, 1094 (28th ed. 1994) (defining astigmatism as 
an "unequal curvature of the refractive surfaces of the 
eye").  Nor may presbyopia be service connected.  Id. at 
1349 (defining presbyopia as "impairment of vision due to 
advancing years or old age"). 

Furthermore, the veteran has submitted no evidence to show 
that he currently has any residuals from a bilateral eye 
injury related to service.  In sum, the medical evidence, in-
service and post-service, fails to show that the veteran 
incurred any superimposed disease or injury to the eyes 
during active service, or that the veteran currently has a 
service-related eye disability.

Based on the aforementioned, the preponderance of the 
objective medical evidence establishes that the veteran did 
not sustain a superimposed disease or injury to the eyes 
during active service, and that any defects noted are not 
service-related.  With regard to the diagnosed mild 
astigmatism and presbyopia, these are not diseases or 
injuries with the meaning of applicable legislation.  See 
Sabonis v. Brown,  6 Vet. App. 426, 430 (1994).  The 
veteran's mild astigmatism with presbyopia is a form of 
refractive error and is not, therefore, a disability for 
which service connection is appropriate under most 
circumstances.  See 38 C.F.R. § 3.303(c).  Moreover, there is 
no showing that the veteran currently has any residuals of a 
bilateral eye injury in service.  Nor is there evidence that 
the veteran incurred any superimposed injury or disease in 
service.

Thus, even assuming the veteran has a refractive error and 
presbyopia, his mild astigmatism with presbyopia is a form of 
refractive error and the presbyopia is caused by advancing 
age, and they are not, therefore, disabilities for which 
service connection is appropriate under these circumstances.  
See 38 C.F.R. § 3.303(c).  Additionally, there is no 
competent medical evidence of aggravation, in service, of an 
eye disorder.  See 38 C.F.R. § 3.306.  The preponderance of 
the objective medical evidence is against the veteran's claim 
for service connection for bilateral eye injury with 
defective vision.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of the reasonable-
doubt doctrine.

The Board acknowledges the veteran's written statement to the 
effect that he was injured in 1974 in service when metal 
parts on a machine on which he worked evidently flew into his 
eyes, and that he experienced visual difficulties thereafter.  
However, as noted, the in-service and post-service medical 
records are simply not indicative of any complaints of, or 
treatment for, the residuals of such an injury.  Furthermore, 
in this case, the veteran has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding any potential causal relationship between 
a current eye disorder and his active military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183 at 186.  See also 
Espiritu v. Derwinski, 2 Vet. App. at 495.

Accordingly, as it has not been shown that the veteran 
currently has residuals of a bilateral eye injury with 
defective vision that is related to injury in service, 
service connection for a bilateral eye injury with defective 
vision must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 
5107(b) (old and new versions).


ORDER

Service connection for residuals of a bilateral eye injury 
with defective vision is denied.


REMAND

As noted in detail above, during the pendency of the 
veteran's appeal, the President signed into law the VCAA, 
which substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  Under regulations issued 
after enactment of the VCAA, and effective February 22, 2002, 
the Board has been conducting evidentiary development of 
appealed cases directly, under authority provided at 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  These 
regulations provide that, if the Board undertakes to provide 
the notice required by 38 U.S.C.A. § 5103(a), the appellant 
shall have not less than 30 days to respond.  See 38 C.F.R. 
§ 19(a)(2)(ii) (2002).  The provisions of 38 C.F.R. § 20.1304 
were also amended at that time so as to allow the Board to 
consider additional evidence submitted by an appellant within 
90 days of the certification of his appeal without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
additional evidentiary development was needed prior to final 
appellate consideration of his claim.  Specifically, as to 
the veteran's claim for an increased rating for residuals of 
a back injury, the Board notes that the disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code (DC) 5295, which evaluates lumbosacral strain.  But, in 
the April 2002 SSOC, the RO also considered other pertinent 
diagnostic codes, including Diagnostic Code 5293, which 
evaluates intervertebral disc syndrome.

However, effective September 23, 2002, the schedular criteria 
for evaluating intervertebral disc syndrome were revised.  67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a, DC 5293).  Under the revised rating 
criteria, the next highest evaluation, a 40 percent schedular 
evaluation, is warranted with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  Id.  Under Note (1) of this 
new code section, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2), it is 
noted that, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities should be rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and neurologic disabilities are to 
be rated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id.   Under 
Note (3), it is noted that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  Id.

The Court of Veterans Appeals has held that, where the 
governing law or regulation changes after a claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress has provided otherwise or permitted 
the VA Secretary to do otherwise and the Secretary has done 
so.  See Fischer v. West, 11 Vet. App. 121, 123 (1998), 
quoting from Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).  However, the old law is applicable prior to the 
effective date of the new law.  See Green v. Brown,  10 Vet. 
App. 111, 116-119 (1997).

In this regard, the Board notes that the RO has not 
considered the veteran's claim for an increased rating for 
residuals of a low back injury under both the old and the new 
rating criteria, and the veteran was not notified of new 
rating criteria in the SSOCs provided to him in April and 
October 2002.  Thus, remand is necessary to advise the 
veteran of the new schedular rating criteria under Diagnostic 
Code 5293.  It does not appear that the veteran's most recent 
VA orthopedic examination report dated in August 1998 
provides sufficient clinical findings to apply the new rating 
criteria.

Further, according to a July 1998 VA radiology report, a 
computerized tomography (CT) scan of the veteran's lumbar 
spine revealed a mild bulging disc at L5-S1.  As noted, the 
veteran last underwent VA examination in August 1998 at which 
time the diagnoses included arthritis, lumbosacral facet 
joints, manifested by low back pain, moderate limitation of 
lumbar motion and characteristic radiographic changes; 
equivalent to moderate limitation of motion.  But, when seen 
at the VA outpatient clinic in August 2002, the record 
indicates that the veteran was evaluated for back surgery.  
At that time, clinical findings included an antalgic limp and 
hypertrophy of the right L4-5 and right L5/S1 facet joints.  
Spinal claudication was diagnosed, and a CT scan was 
requested to assess the extent of spinal stenosis, although 
the CT report is not of record.  However, the VA medical 
records dated in December 2002 indicate that the veteran 
underwent a magnetic resonance image (MRI).  An outpatient 
record dated at the time indicates the study showed 
degenerative disc disease and facet changes at L3/4 and L4/5.  
The combination of disc bulge and severe facet hypertrophy at 
L3/4 and L4/5 resulted in severe spinal stenosis at those two 
levels.  It was noted that the only way to provide more room 
for the veteran's lumbar nerve roots was with operative 
decompression and the veteran was referred to an orthopedist 
for surgical management.  Thus, the Board believes that a new 
VA examination is warranted to more accurately assess the 
current severity of the veteran's service-connected residuals 
of low back injury.

Furthermore, in February 2003, the Board received additional 
medical evidence from the veteran in the form of the 
pertinent VA medical records, dated from August to December 
2002, described above.  The veteran submitted the evidence in 
timely fashion and has not waived initial consideration of 
the information by the regional office, so the additional 
evidence must be initially reviewed by the RO.

Additionally, as to the veteran's claim for a compensable 
evaluation for bilateral hearing loss, the criteria for 
evaluating impairment of auditory acuity were also changed, 
effective in June 1999.  64 Fed. Reg. 25,206 (May 11, 1999).  

The Secretary has not made a determination as to whether the 
prior regulations pertaining to rating impairment of auditory 
acuity are more or less favorable to an appellant than the 
new regulations.  However, the Board notes that in the April 
and October 2002 SSOCs, the RO evaluated the veteran's claim 
for a compensable evaluation for bilateral hearing loss under 
the new rating criteria.

Nevertheless, the Board notes that the veteran last underwent 
VA examination for this disability also in August 1998, 
nearly six years ago.  Thus, in the interest of due process 
and to ensure that his current claim for a compensable rating 
is considered based upon the most recent clinical findings, a 
new VA examination is required.

However, as noted above, on May 1, 2003, just prior to 
initiation of the Board's evidentiary development, the U.S. 
Court of Appeals for the Federal Circuit invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action would be to 
remand this claim to the RO so that the veteran can be 
provided with the notification necessary under 38 U.S.C.A. 
§ 5103(a) and an appropriate period of time in which to 
submit evidence or argument in response to that notice.

Further, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, the Board 
believes that the most appropriate action is to remand the 
veteran's case to the RO for review.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, in light of this new judicial precedent, the Board is 
compelled to remand the veteran's case to the RO for further 
evidentiary development that includes obtaining VA and non-VA 
medical records and VA examination.

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.	The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claims.

2.	The RO should obtain all treatment records 
regarding the veteran's low back and 
hearing disabilities from the VA Medical 
Center in El Paso, Texas, for the period 
from August 2002 to the present.  Please 
request notes, discharge summaries and 
operative reports, consults, vitals, 
medications, lab, imaging, procedures, 
problem lists and audiological test 
results.  

3.	Then, after the above has been completed, 
the RO should arrange for VA orthopedic 
and neurologic examinations of the veteran 
to determine the current severity of his 
service-connected residuals of low back 
injury.  All indicated tests and studies, 
including X- rays and range of motion 
studies in degrees, should be performed 
and all clinical findings reported in 
detail.  To the extent possible, all 
symptomatology and pathology not 
associated with the service-connected 
residuals of low back injury should be 
distinguished from the symptomatology and 
pathology associated with the service-
connected disability.  The examiners 
should elicit all of the veteran's 
subjective complaints regarding his low 
back disability and offer opinions as to 
whether there is adequate pathology to 
support the level of each complaint.  (If, 
and only if, intervertebral disc syndrome 
is diagnosed, the examiners should elicit 
from the veteran the total duration of 
incapacitating episodes over the past 12 
months.  An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.)  The 
orthopedist should specifically identify 
the extent of any muscle impairment 
associated with the service-connected 
disability, and the neurologist should 
specifically identify any neurological 
impairment associated with the service-
connected disability.  The physicians 
should be specifically requested to 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disabilities.  
The physicians should also be requested to 
provide an opinion, with complete 
rationale, as to whether it is at least as 
likely as not that pain could 
significantly limit functional ability 
during flare- ups, if the veteran 
describes flare- ups.  The physicians 
should also be requested to describe any 
weakened movement, excess fatigability, or 
incoordination associated with the 
service-connected disability.  The 
examiners should express an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  A complete 
rationale should be given for all opinions 
and conclusions expressed.  The claims 
folder should be made available to the 
examiners for review prior to the 
examinations, and the examination reports 
should indicate whether the veteran's 
medical records were reviewed.

4.	The RO should also schedule the veteran 
for a VA audiological examination to 
determine the current extent and severity 
of his service-connected bilateral hearing 
loss.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should review the 
claims folder prior to the examination.  
The audiologist should describe, in 
detail, any impairment of auditory acuity, 
and the degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected bilateral 
hearing loss.  Any opinion expressed 
should be accompanied by a written 
rationale.  The claims file should be made 
available to the examiner prior to the 
examination, and the examination report 
should indicate whether the veteran's 
medical records were reviewed.

5.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination if 
warranted.

6.	Thereafter, the RO should readjudicate the 
veteran's claims for entitlement to 
increased ratings for bilateral hearing 
loss and residuals of a low back injury, 
considering both the rating criteria for 
DC 5293 in effect prior to September 23, 
2002 and the new rating criteria effective 
from that date, if appropriate.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the October 2002 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



